Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on June 17, 2021.
3.	Applicant’s amendment filed on 06/17/2021 has been received, entered into the record and considered. As a result of the amendment filed on 06/17/2021, claims 1-3, 5, 8-10, 12, 15-17 and 19-20 has been amended.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 02/17/2016, claims 1-20 are allowed.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
					Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
	In the examiner’s non-final office action dated on April 15, 2021, claims 1-3, 5, 8-10, 12, 15-17 and 19 were rejected under 35 U.S.C. 103 based primarily on US 2017/0178031 A1 to Zhu et al, and “Unbiased LambdaMART: An Unbiased Pairwise Learning-to-Rank Algorithm”, Ziniu Hu,University of California, Los Angeles, USA, Yang Wang, ByteDance AI Lab, Beijing, China, Qu Peng,ByteDance AI Lab, Beijing, China, Hang Li, ByteDance AI Lab, Beijing, China; May, 13, 2019, here in after “Hu”, claims 4, 6-7, 11, 13-14 and 18 and 20 were rejected under 35 U.S.C. 103 based primarily on US 2017/0178031 A1 to Zhu et al, and “Unbiased LambdaMART: An Unbiased Pairwise Learning-to-Rank Algorithm”, Ziniu Hu,University of California, Los Angeles, USA, Yang Wang, ByteDance AI Lab, Beijing, China, Qu 
	Claimed inventions directed towards a system for returning member profiles in an online computer system, the system comprising: a computer readable medium having instructions stored there on, which, when executed by a processor, cause the system to: access training data, the training data comprising (1) data regarding queries performed for member profiles; (2) data regarding selections by members of ranked member profiles returned in response to the queries, (3) data regarding responses generated by members who received communication requests generated by the selections, (4) member labels associated with the ranked member profiles, and (5) activity and usage information pertaining to actions taken in an online service by members corresponding to the ranked member profiles; for each member profile in the training set: parse the member profile and the activity and usage information to extract a first set of one or more features; parse a search query, associated in the training data with the member profile to extract a first set of one or more query features; feed the member labels, the extracted first set of one or more features and the extracted one or more search query features into a first machine learning algorithm to train a machine-learned model to output a score indicative of a probability that a searcher will select a potential search result corresponding to the member profile and a probability that a member corresponding to the member profile will respond to a communication from a searcher, the training including using a first inverse propensity weight function to evaluate a loss function, the Filing Date: June 21, 2019inverse propensity weight function calculating, for a first member profile in the training set, a weight based on position of the first member profile in the ranked member profiles, and multiplying the weight by a total number of responses received in response to communication requests generated from selection of the first member profile.
	The prior art of record US 2017/0178031 A1 to Zhu et al, “Unbiased LambdaMART: An Unbiased Pairwise Learning-to-Rank Algorithm”, Ziniu Hu,University of California, Los Angeles, USA, Yang Wang, ByteDance AI Lab, Beijing, China, Qu Peng,ByteDance AI Lab, Beijing, feed the member labels, the extracted first set of one or more features and the extracted one or more search query features into a first machine learning algorithm to train a machine-learned model to output a score indicative of a probability that a searcher will select a potential search result corresponding to the member profile and a probability that a member corresponding to the member profile will respond to a communication from a searcher, the training including using a first inverse propensity weight function to evaluate a loss function, the Filing Date: June 21, 2019inverse propensity weight function calculating, for a first member profile in the training set, a weight based on position of the first member profile in the ranked member profiles, and multiplying the weight by a total number of responses received in response to communication requests generated from selection of the first member profile in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar, and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 8 and 15.               
The dependent claims 2-7 and 20 depending on independent claim 1, dependent claims 9-14 depending on independent claim 8 and dependent claims 16-19 depending on independent claim 15 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167